—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly refused to review the December 20, 1994 decision of the Zoning Board of Appeals (ZBA) concerning the 1987 special use permit. The proceeding was not commenced within 30 days of the filing of the decision (see, Town Law § 267-c [1]), and petitioner failed to object in a timely manner to the conditions imposed in the 1987 permit (see, Town of Somerset v Perry, 115 AD2d 313, affd 67 NY2d 1014).
The court did not err in determining that the ZBA properly denied the 1995 application for a use variance. The ZBA’s decision was neither arbitrary nor capricious (cf., Matter of Knight v Amelkin, 68 NY2d 975, 977); petitioner failed to demonstrate, "by dollars and cents proof, an inability to realize a reasonable return under existing permissible uses” (Matter of Village Bd. v Jarrold, 53 NY2d 254, 256).
Finally, we reject the contention that the ZBA failed to make proper findings of fact. The ZBA made factual findings disclosing the basis for its decision, including the fact that mobile homes are not in character with what is currently being built in the neighborhood. (Appeal from Judgment of Supreme Court, Ontario County, Cornelius, J.—CPLR art 78.) Present— Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.